

116 HRES 446 IH: Reaffirming German-American friendship and cooperation under the Wunderbar Together—Germany and the U.S. initiative.
U.S. House of Representatives
2019-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 446IN THE HOUSE OF REPRESENTATIVESJune 18, 2019Mr. Keating (for himself and Mr. Thompson of Pennsylvania) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONReaffirming German-American friendship and cooperation under the Wunderbar Together—Germany and the
			 U.S. initiative.
	
 Whereas Wunderbar Together—Germany and the U.S. launched on October 3, 2018, with the goal of presenting today’s Germany to Americans across the United States and showcasing how closely the two countries are linked by heritage, common values, and shared interests;
 Whereas there are more than 50 million Americans of German origin living in the United States, many of whom have provided valuable contributions to the growth and development of the United States and to the maintenance of strong ties to Germany and the German people;
 Whereas Wunderbar Together—Germany and the U.S. will bring together more than 250 partners across all 50 States, with over 1,500 events and projects in local communities covering every aspect of German-American relations, including science, the arts, culture, language, business, sports, and more;
 Whereas Wunderbar Together—Germany and the U.S. will assist both countries in addressing global challenges through dialogue and cooperation;
 Whereas today the United States and Germany are close political allies, partners, and friends working together for a peaceful world order based on the rule of law;
 Whereas Germany is an important trading partner of the United States in the European Union, and German companies have created 692,000 American jobs;
 Whereas the United States played a leading role in the reconstruction of Germany after World War II through political and financial means, laying the groundwork for the establishment of a peaceful, democratic postwar Germany and paving the way for United States-German bilateral relations based on trust; and
 Whereas the United States played a crucial role in the unification after the fall of the Berlin Wall, which took place 30 years ago this November: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes and highlights the importance of the alliance between the United States and Germany in—
 (A)an enduring shared commitment to our free and democratic societies; (B)expanding and deepening economic prosperity for the United States and Europe; and
 (C)protecting and defending our security, freedom, and common values; (2)recognizes the strong personal, cultural, and historical ties between our populations and governments, and the importance of our common set of fundamental values as guiding principles for tackling the growing global challenges of the 21st century;
 (3)reaffirms the significance of Wunderbar Together—Germany and the U.S. as an initiative of the Government of Germany to share today’s Germany with the American people, to highlight the friendship between the two countries, and to engage with people and communities across the United States on shared issues of interest and concern; and
 (4)reaffirms the deep and historical friendship between the Government and people of the United States and the Government and people of Germany.
			